                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                                Plaintiff,

          v.                                                   Case No. 20-CR-35

MICHAEL MAPES,

                                Defendant.


                                       PLEA AGREEMENT


         1.       The United States of America, by its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, and Matthew L. Jacobs, Assistant United

States Attorney, and the defendant, Michael Mapes, individually and by attorney Kathleen M.

Quinn (in this case, of-counsel to Zetley Law Offices, S.C.), pursuant to Rule 11 of the Federal Rules

of Criminal Procedure, enter into the following plea agreement:

                                             CHARGES

         2.       The defendant has been charged in a one-count information, which alleges a

violation of Title 26, United States Code, Section 7206(1).

         3.       The defendant has read and fully understands the charge contained in the

information. He fully understands the nature and elements of the crime with which he has been

charged, and the charge and the terms and conditions of the plea agreement have been fully

explained to him by his attorney.

         4.       The defendant voluntarily agrees to waive prosecution by indictment in open

court.




               Case 1:20-cr-00035-WCG Filed 02/14/20 Page 1 of 16 Document 2
         5.     The defendant voluntarily agrees to plead guilty to the charge in the information,

which is set forth in full as follows:

                THE UNITED STATES ATTORNEY CHARGES THAT:

                On or about October 15, 2016, in the State and Eastern District of
          Wisconsin,

                                         MICHAEL MAPES

         did willfully make and subscribe a U.S. Individual Income Tax Return (Form 1040,
         hereinafter "the return") for himself and his wife for the calendar year 2015 that
         was verified by a written declaration that it was made under the penalties of pedury,
         which return Mapes did not believe to be true and correct as to every material matter
         in that Mapes indicated on the return that for the year 2015, he and his wife had
         total income of $524,916, taxable income of $492,145, and total tax owed of
         $145,866, whereas, in fact, and as Mapes well knew, during 2015, he and his wife
         had total income, taxable income, and total tax owed substantially greater than he
         reported on the return.

                All in violation of Title 26, United States Code, Section 7206(1).


         6.     The defendant acknowledges, understands, and agrees that he is, in fact, guilty of

the offense charged in the information and set forth above in paragraph 5. The parties

acknowledge and understand that if this case were to proceed to trial, the government would be

able to prove the facts in Attachment A to this agreement beyond a reasonable doubt. The

defendant admits that these facts are true and correct and establish his guilt beyond a reasonable

doubt.

         The information in Attachment A is provided for the purpose of setting forth a factual

basis for the defendant's plea of guilty. It is not a full recitation of the defendant's knowledge of,

or participation in, this offense.

                                            PENALTIES

         7.     The parties understand and agree that the offense to which the defendant will

enter a plea of guilty carries the following maximum term of imprisonment and fine: Up to three

                                                  2



          Case 1:20-cr-00035-WCG Filed 02/14/20 Page 2 of 16 Document 2
years of imprisonment and a fine of up to $250,000. The count also carries a mandatory special

assessment of $100, and a maximum of one year of supervised release. The parties'

acknowledgments, understandings, and agreements with regard to restitution are set forth in

paragraphs 27-37 of this agreement.

      8.       The defendant acknowledges, understands, and agrees that he has discussed the

relevant statutes as well as the applicable sentencing guidelines with his attorney.

                                           ELEMENTS

      9.       The parties understand and agree that in order to sustain the charge of submitting

a false tax return, in violation of 26 U.S.C. § 7206(1) as set forth in the information, the

government must prove each of the following propositions beyond a reasonable doubt:

       First, the defendant made and subscribed a tax return that was false as to a material
       matter;

       Second, the return contained a written declaration that it was made under the
       penalties of perjury; and

       Third, the defendant did not believe the return to be true and correct as to every
       material matter; and

       Fourth, the defendant acted willfully.

                                 SENTENCING PROVISIONS

      10.      The parties agree to waive the time limits in Fed. R. Crim. P. 32 relating to the

presentence report, including that the presentence report be disclosed not less than 35 days

before the sentencing hearing, in favor of a schedule for disclosure, and the filing of any

objections, to be established by the court at the change of plea hearing.

      11.      The parties acknowledge, understand, and agree that any sentence imposed by the

court will be pursuant to the Sentencing Reform Act, and that the court will give due regard to

the Sentencing Guidelines when sentencing the defendant.

                                                  3



        Case 1:20-cr-00035-WCG Filed 02/14/20 Page 3 of 16 Document 2
      12.      The parties acknowledge and understand that, prior to sentencing, the United

States Probation Office will conduct its own investigation of the defendant's criminal history.

The parties further acknowledge and understand that, at the time the defendant enters a guilty

plea, the parties may not have full and complete information regarding the defendant's criminal

history. The parties acknowledge, understand, and agree that the defendant may not move to

withdraw the guilty plea solely as a result of the sentencing court's determination of the

defendant's criminal history.

                                Sentencing Guidelines Calculations

      13.      The defendant acknowledges and understands that the sentencing guidelines

recommendations contained in this agreement do not create any right to be sentenced within any

particular sentence range, and that the court may impose a reasonable sentence above or below

the guideline range. The parties further understand and agree that if the defendant has provided

false, incomplete, or inaccurate information that affects the calculations, the government is not

bound to make the recommendations contained in this agreement.

                                          Relevant Conduct

      14.      The parties acknowledge, understand, and agree that pursuant to Sentencing

Guidelines Manual § 1B1.3, the sentencing judge may consider relevant conduct in calculating

the sentencing guidelines range, even if the relevant conduct is not the subject of the offense to

which the defendant is pleading guilty.

      15.      The parties acknowledge, understand, and agree that pursuant to Sentencing

Guidelines Manual § 2T1.1, the sentencing court will consider all conduct violating the tax laws

unless the evidence demonstrates that the conduct is clearly unrelated, even if the relevant

conduct is not the subject of the offense to which the defendant is pleading guilty, and will use

the total amount in calculating the sentencing guidelines range
                                                 4



        Case 1:20-cr-00035-WCG Filed 02/14/20 Page 4 of 16 Document 2
      16.      The parties agree to recommend to the sentencing court that for purposes of

determining the defendant's offense level under the sentencing guidelines, the tax loss associated

with the defendant's criminal conduct is more than $100,000 but less than $250,000.

                                         Base Offense Level

      17.       The parties agree to recommend to the sentencing court that, based upon their

agreement that tax loss associated with the defendant's criminal conduct is more than $100,000

but less than $250,000, the applicable base offense level for the offense charged in the

information is 16, as determined under Sentencing Guidelines Manual §§ 2T1.1(a)(1) and

2T4.1(F).

                                   Acceptance of Responsibility

      18.       The government agrees to recommend a two-level decrease for acceptance of

responsibility as authorized by Sentencing Guidelines Manual § 3E1.1(a), but only if the

defendant exhibits conduct consistent with the acceptance of responsibility. In addition, if the

court determines at the time of sentencing that the defendant is entitled to the two-level reduction

under § 3E1.1(a), the government agrees to make a motion recommending an additional one-

level decrease as authorized by Sentencing Guidelines Manual § 3E1.1(b) because the defendant

timely notified authorities of his intention to enter a plea of guilty.

                                   Sentencing Recommendations

      19.      Both parties reserve the right to provide the district court and the probation office

with any and all information which might be pertinent to the sentencing process, including but

not limited to any and all conduct related to the offense as well as any and all matters which

might constitute aggravating or mitigating sentencing factors.

      20.      Both parties reserve the right to make any recommendation regarding any other

matters not specifically addressed by this agreement.
                                                   5



        Case 1:20-cr-00035-WCG Filed 02/14/20 Page 5 of 16 Document 2
                             Court's Determinations at Sentencing

      21.      The parties acknowledge, understand, and agree that neither the sentencing court

nor the United States Probation Office is a party to or bound by this agreement. The United

States Probation Office will make its own recommendations to the sentencing court. The

sentencing court will make its own determinations regarding any and all issues relating to the

imposition of sentence and may impose any sentence authorized by law up to the maximum

penalties set forth in paragraph 6 above. The parties further understand that the sentencing court

will be guided by the sentencing guidelines but will not be bound by the sentencing guidelines

and may impose a reasonable sentence above or below the calculated guideline range.

      22.      The parties acknowledge, understand, and agree that the defendant may not move

to withdraw his guilty plea solely as a result of the sentence imposed by the court.

      23.      The government agrees to recommend a sentence no greater than the bottom of

the applicable sentencing guideline range, as determined by the court. Recognizing that the

Guidelines are advisory rather than mandatory, the defendant reserves the right to argue for a

sentence that is less than the sentence that might otherwise be imposed under the Guidelines,

including a sentence of probation.

                                     FINANCIAL MATTERS

      24.      The defendant acknowledges and understands that any and all financial

obligations imposed by the sentencing court are due and payable in full upon entry of the

judgment of conviction. The defendant further understands that any payment schedule imposed

by the sentencing court shall be the minimum the defendant is expected to pay and that the

government's collection of any and all court imposed financial obligations is not limited to the

payment schedule. The defendant agrees not to request any delay or stay in payment of any and

all financial obligations. If the defendant is incarcerated, the defendant agrees to participate in
                                                  6



        Case 1:20-cr-00035-WCG Filed 02/14/20 Page 6 of 16 Document 2
the Bureau of Prisons' Inmate Financial Responsibility Program, regardless of whether the court

specifically directs participation or imposes a schedule of payments.

        25.    The defendant agrees to provide to the Financial Litigation Unit (FLU) of the

United States Attorney's Office, at least 30 days before sentencing, and also upon request of the

FLU during any period of probation or supervised release imposed by the court, a complete and

sworn financial statement on a form provided by FLU and any documentation required by the

form.

                                       Special Assessment

        26.    The defendant agrees to pay the special assessment in the amount of $100 prior to

or at the time of sentencing.

                                           Restitution

        27.    The defendant agrees, pursuant to 18 U.S.C. § 3663(a)(3), to pay restitution to the

Internal Revenue Service for the taxes he underreported and underpaid for himself and his

business, Manufacturer's Pallet Disposal, Inc. ("MPD") for the years 2012-2015, as well as

interest on such taxes, in the total amount of $259,577.38, plus interest to be calculated through

the date of sentencing.

        28.    The total amount of restitution consists of the following:

                                                              Interest under the
                                     Amount to be
                Tax year                                   Internal Revenue Code
                                     credited to tax
                                                          Due through March 1, 2020

              2012 (Mapes)               $13,271                    $4,108.23

               2012 (MPD)                $18,635                    $5,830.99

              2013 (Mapes)               $20,234                    $5,480.63

               2013 (MPD)                $29,247                    $8,016.74

              2014 (Mapes)               $15,636                    $3,647.95

                                                 7



          Case 1:20-cr-00035-WCG Filed 02/14/20 Page 7 of 16 Document 2
                                                                Interest under the
                                      Amount to be
                 Tax year                                    Internal Revenue Code
                                      credited to tax
                                                            Due through March 1, 2020
               2014 (MPD)                 $16,436                     $3,886.30

              2015 (Mapes)                $36,789                     $7,221.55

               2015 (MPD)                 $59,289                    $11,847.99



      29.      The defendant agrees that he will sign any IRS forms deemed necessary by the

IRS to enable the IRS to make an immediate assessment of that portion of the tax and interest

that he agrees to pay as restitution. The defendant also agrees to sign IRS Form 8821, "Tax

Information Authorization."

      30.      The defendant agrees not to file any claim for refund of taxes or interest

represented by any amount of restitution paid pursuant to this agreement.

      31.      The parties understand that defendant will receive proper credit, consistent with

paragraph 28 above, for the payments made pursuant to this agreement. Except as set forth in

the previous sentence, nothing in this agreement shall limit the IRS in its lawful examination,

determination, assessment, or collection of any taxes, penalties or interest due from the defendant

for the time periods covered by this agreement or any other time period.

      32.      The defendant agrees that this agreement, or any judgment, order, release, or

satisfaction issued in connection with this agreement, will not satisfy, settle, or compromise the

defendant's obligation to pay the balance of any remaining civil liabilities, including tax,

additional tax, additions to tax, interest, and penalties, owed to the IRS for the time periods

covered by this agreement or any other time period.




                                                  8



        Case 1:20-cr-00035-WCG Filed 02/14/20 Page 8 of 16 Document 2
      33.      The defendant agrees that, unless the Director of the Administrative Office of the

United States Courts directs him otherwise, all payments made pursuant to the court's restitution

order are to be sent only to the Clerk of the Court at the following address:

                                          Clerk of Court
                                   Eastern District of Wisconsin
                              517 East Wisconsin Avenue, Room 362
                                      Milwaukee, WI 53202

      34.      With each payment to the Clerk of the Court made pursuant to the District Court's

restitution order, the defendant will provide the following information:

               The defendant's name and Social Security number;

               The District Court docket number assigned to this case;

               Tax years for which restitution has been ordered; and

               A statement that the payment is being submitted pursuant to the District Court's

               restitution order.

      35.      The defendant agrees to include a request that the Clerk of the Court send the

information, along with the defendant's payments, to the appropriate office of the Internal

Revenue Service.

      36.      The defendant also agrees to send a notice of any payments made pursuant to this

agreement, including the information listed in the previous paragraph, to the IRS at the following

address:

                                          IRS - RACS
                                Attn: Mail Stop 6261, Restitution
                                      333 W. Pershing Ave.
                                     Kansas City, MO 64108

     37.       The defendant understands that he is not entitled to credit with the IRS for any

payment sent to an incorrect address or accompanied by incomplete or inaccurate information,



                                                 9



        Case 1:20-cr-00035-WCG Filed 02/14/20 Page 9 of 16 Document 2
unless and until any payment is actually received by the Internal Revenue Service and identified

by it as pertaining to his particular liability.

                             DEFENDANT'S WAIVER OF RIGHTS

      38.        In entering this agreement, the defendant acknowledges and understands that he

surrenders any claims he may have raised in any pretrial motion, as well as certain rights which

include the following:

            a.      If the defendant persisted in a plea of not guilty to the charge against him, he
                    would be entitled to a speedy and public trial by a court or jury. The defendant
                    has a right to a jury trial. However, in order that the trial be conducted by the
                    judge sitting without a jury, the defendant, the government and the judge all
                    must agree that the trial be conducted by the judge without a jury.

            b.      If the trial is a jury trial, the jury would be composed of twelve citizens
                    selected at random. The defendant and his attorney would have a say in who
                    the jurors would be by removing prospective jurors for cause where actual
                    bias or other disqualification is shown, or without cause by exercising
                    peremptory challenges. The jury would have to agree unanimously before it
                    could return a verdict of guilty. The court would instruct the jury that the
                    defendant is presumed innocent until such time, if ever, as the government
                    establishes guilt by competent evidence to the satisfaction of the jury beyond a
                    reasonable doubt.

            c.      If the trial is held by the judge without a jury, the judge would find the facts
                    and determine, after hearing all of the evidence, whether or not he was
                    persuaded of defendant's guilt beyond a reasonable doubt.

            d.      At such trial, whether by a judge or a jury, the government would be required
                    to present witnesses and other evidence against the defendant. The defendant
                    would be able to confront witnesses upon whose testimony the government is
                    relying to obtain a conviction and he would have the right to cross-examine
                    those witnesses. In turn the defendant could, but is not obligated to, present
                    witnesses and other evidence on his own behalf. The defendant would be
                    entitled to compulsory process to call witnesses.

            e.      At such trial, defendant would have a privilege against self-incrimination so
                    that he could decline to testify and no inference of guilt could be drawn from
                    his refusal to testify. If defendant desired to do so, he could testify on his own
                    behalf.




                                                   10



        Case 1:20-cr-00035-WCG Filed 02/14/20 Page 10 of 16 Document 2
      39.       The defendant acknowledges and understands that by pleading guilty he is

waiving all the rights set forth above. The defendant further acknowledges the fact that his

attorney has explained these rights to him and the consequences of his waiver of these rights.

The defendant further acknowledges that as a part of the guilty plea hearing, the court may

question the defendant under oath, on the record, and in the presence of counsel about the

offense to which the defendant intends to plead guilty. The defendant further understands that the

defendant's answers may later be used against the defendant in a prosecution for perjury or false

statement.

      40.       The defendant acknowledges and understands that he will be adjudicated guilty of

the offense[s] to which he will plead guilty and thereby may be deprived of certain rights,

including but not limited to the right to vote, to hold public office, to serve on a jury, to possess

firearms, and to be employed by a federally insured financial institution.

      41.      The defendant knowingly and voluntarily waives all claims he may have based

upon the statute of limitations, the Speedy Trial Act, and the speedy trial provisions of the Sixth

Amendment. The defendant agrees that any delay between the filing of this agreement and the

entry of the defendant's guilty plea pursuant to this agreement constitutes excludable time under

the Speedy Trial Act.

                             Further Civil or Administrative Action

      42.      The defendant acknowledges, understands, and agrees that the defendant has

discussed with his attorney and understands that nothing contained in this agreement, including

any attachment, is meant to limit the rights and authority of the United States of America or any

other state or local government to take further civil, administrative, or regulatory action against

the defendant, including but not limited to any listing and debarment proceedings to restrict



                                                  11



       Case 1:20-cr-00035-WCG Filed 02/14/20 Page 11 of 16 Document 2
rights and opportunities of the defendant to contract with or receive assistance, loans, and

benefits from United States government agencies.

                                     GENERAL MATTERS

      43.      The parties acknowledge, understand, and agree that this agreement does not

require the government to take, or not to take, any particular position in any post-conviction

motion or appeal.

      44.      The parties acknowledge, understand, and agree that this plea agreement will be

filed and become part of the public record in this case.

      45.      The parties acknowledge, understand, and agree that the United States Attorney's

office is free to notify any local, state, or federal agency of the defendant's conviction.

      46.      The defendant understands that pursuant to the Victim and Witness Protection

Act, the Justice for All Act, and regulations promulgated thereto by the Attorney General of the

United States, the victim of a crime may make a statement describing the impact of the offense

on the victim and further may make a recommendation regarding the sentence to be imposed.

The defendant acknowledges and understands that comments and recommendations by a victim

may be different from those of the parties to this agreement.

                          Further Action by Internal Revenue Service

      47.      Nothing in this agreement shall be construed so as to limit the Internal Revenue

Service in discharging its responsibilities in connection with the collection of any additional tax,

interest, and penalties due from the defendant as a result of the defendant's conduct giving rise to

the charges alleged in the information.

             EFFECT OF DEFENDANT'S BREACH OF PLEA AGREEMENT

      48.      The defendant acknowledges and understands if he violates any term of this

agreement at any time, engages in any further criminal activity prior to sentencing, or fails to
                                                 12



       Case 1:20-cr-00035-WCG Filed 02/14/20 Page 12 of 16 Document 2
appear for sentencing, this agreement shall become null and void at the discretion of the

government. The defendant further acknowledges and understands that the government's

agreement to dismiss any charge is conditional upon final resolution of this matter. If this plea

agreement is revoked or if the defendant's conviction ultimately is overturned, then the

government retains the right to reinstate any and all dismissed charges and to file any and all

charges which were not filed because of this agreement. The defendant hereby knowingly and

voluntarily waives any defense based on the applicable statute of limitations for any charges filed

against the defendant as a result of his breach of this agreement. The defendant understands,

however, that the government may elect to proceed with the guilty plea and sentencing. If the

defendant and his attorney have signed a proffer letter in connection with this case, then the

defendant further acknowledges and understands that he continues to be subject to the terms of

the proffer letter.

                       VOLUNTARINESS OF DEFENDANT'S PLEA

      49.       The defendant acknowledges, understands, and agrees that he will plead guilty

freely and voluntarily because he is in fact guilty. The defendant further acknowledges and

agrees that no threats, promises, representations, or other inducements have been made, nor

agreements reached, other than those set forth in this agreement, to induce the defendant to plead

guilty.




                                                13



          Case 1:20-cr-00035-WCG Filed 02/14/20 Page 13 of 16 Document 2
                                    ACKNOWLEDGMENTS

I am the defendant. I am entering into this plea agreement freely and voluntarily. I am not now
on or under the influence of any drug, medication, alcohol, or other intoxicant or depressant,
whether or not prescribed by a physician, which would impair my ability to understand the terms
and conditions of this agreement. My attorney has reviewed every part of this agreement with me
and has advised me of the implications of the sentencing guidelines. I have discussed all aspects
of this case with my attorney and I am satisfied that my attorney has provided effective
assistance of counsel.



Date: 02 —      a1e#020
                                              ICHA            ES
                                             Defendant


I am the defendant's attorney. I carefully have reviewed every part of this agreement with the
defendant. To my knowledge, my client's decision to enter into this agreement is an informed
and voluntary one.



Date:

                                             Attorney for Defendant


For the United States of America:



Date:
                                              AU HEW D. KRUEGER
                                             United States Attorney



Date:
                                             MATTHEW L. JACOBS
                                             Assistant United States Attorney




                                               14



        Case 1:20-cr-00035-WCG Filed 02/14/20 Page 14 of 16 Document 2
                               ATTACHMENT A: Factual Basis

       At all times relevant to this prosecution and, in particular, during the years 2012-2015,
defendant Michael Mapes ("Mapes") resides in Weyauwega, Wisconsin and was the sole owner
and operator of a business called Manufacturer's Pallet Disposal, Inc. ("MPD"). MPD
manufactured, repaired, and sold wooden pallets. MPD also recycled cardboard and sold mulch
that was created from old pallets.

       MPD was organized as a C corporation and, therefore, filed separate tax returns (Forms
1120) with the Internal Revenue Service ("IRS") reporting its income, expenses, and tax liability.
Mapes came to the attention of the IRS after it received information that Mapes was regularly
negotiating checks for cash and not depositing the cash to either his personal bank account or
MPD's account. Based on this information, the IRS determined that the checks Mapes was
cashing had been issued by businesses to which Mapes had sold assets belonging to MPD.

       These assets consisted primarily of "Gaylord Boxes," which are large corrugated
cardboard containers that typically sit on top of a pallet to hold material. The IRS identified 9
businesses that had purchase Gaylord boxes and other items from Mapes. During the years 2012-
2015, these businesses paid Mapes more than $930,000 to purchase Gaylord boxes and other
items. Despite the fact that MPD had paid for the Gaylord boxes and other items Mapes sold,
Mapes typically provided an invoice in his own name and the businesses issued checks payable
to Mapes.

       One of the businesses purchasing Gaylord boxes from Mapes annually issued a Form
1099 reporting to the IRS the amount it had paid Mapes and Mapes reported this amount on the
personal income tax returns he filed for the years 2012-2105. Mapes, however, failed to report
more than $280,000 he had received from the other 8 businesses, which did not issue a Form
1099.

       When contacted by the IRS, Mapes was generally cooperative and acknowledged that the
only box receipts he knew were reported were those for which he received a Form 1099/

         In addition to selling Gaylord Boxes, in 2015, Mapes engaged in two transactions that
also generated income he failed to report. First, in June 2015, MPD purchased equipment and
other assets from a business in Waupaca. That same month, Mapes sold some of the equipment
to a third party for a total of $33,000. Mapes cashed the checks from the sale and failed to report
the money on either MPD's tax return or his personal return; although MPD again deducted the
cost of purchasing the equipment.

        Later in 2015, MPD obtained additional equipment and material from the same Waupaca
business in exchange for cleaning up and removing the material from the Waupaca business's
premises. Mapes then bartered the material to a landscaping business in exchange for a credit for
landscaping services, which the parties valued at $60,750. In 2015 and 2016, Mapes used this
credit to pay for landscaping work at his home and a cottage he owned. Mapes did not report
this barter transaction on either the tax returns filed by himself or for MPD.




       Case 1:20-cr-00035-WCG Filed 02/14/20 Page 15 of 16 Document 2
           The following is a summary of the income and taxes Mapes failed to report for himself
    and MPD for the years 2012-2015. As reflected in this summary, during these years, Mapes
    under-reported and underpaid his taxes for himself and his business by a total of $209,537.

          Year                    2012                   2013               2014              2015
                               Manufacturer's Pallet Disposal, Inc. (MPD)
   Corporate Return               1120                   1120               1120              1120
Unreported Gross receipts       $52,506.68             $90,724.38       $60,545.65         $171,263.00
  Reported Total Tax            $83,348.00             $10,858.00        $8,233.00         $13,319.00
  Corrected Total Tax           $110,797.00           $101,211.00       $102,506.00        $151,413.00
 Additional Tax (MPD)            $18,635.00            $29,247.00       $16,436.00          $59,289.00
                                              Michael Mapes
    Personal Return                1040                   1040              1040               1040
 Reported Total Income          $316,837.00           $527,508.00       $438,249.00        $524,916.00
 Corrected Total Income         $377,159.57           $611,991.26       $498,854.65        $679,494.28
Reported Taxable Income         $270,708.00           $493,007.00       $376,132.00        $492,145.00
Corrected Taxable Income        $331,030.56           $583,366.29       $436,908.60        $653,036.28
   Reported Total Tax           $69,850.00            $130,793.00       $115,160.00        $145,866.00
  Corrected Total Tax           $83,121.00            $151,027.00       $130,796.00        $182,655.00
 Additional Tax (Mapes)          $13,271.00            $20,234.00        $15,636.00         $36,789.00

            The specific charge to which the defendant has agreed to plead guilty to concerns the
    personal tax return (Form 1040) Mapes filed for himself and his wife for the year 2015. This
    return, which was signed by Mapes under the penalties of perjury stating that to the best of his
    knowledge and belief it was true, correct and complete, was filed with the IRS on October 15,
    2016. As summarized above, the return understated Mapes' income and taxes by falsely
    reporting that during 2015 Mapes and his wife had had total income of $524,916, taxable income
    of $492,145, and total tax owed of $145,866.




           Case 1:20-cr-00035-WCG Filed 02/14/20 Page 16 of 16 Document 2
